DETAILED ACTION
As a preliminary matter, please note that this application is now assigned to Art Unit 1799 and to Examiner Gautam Prakash.
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 16 November 2018.  A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as an acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.
Drawings
Figures 1 to 11, and possible others, should be designated by a legend such as “Prior Art” because only that which is old is illustrated.  M.P.E.P. § 608.02(g).  See, Figures 1 to 11 of Tuan et al. (U.S. Pat. Appl. Pub. No. 2016/0201037), cited in the IDS filed on 16 November 2018.  Applicant is strongly advised to review all the figures in the application as filed and ensure that all that are old are designated with legend “Prior Art”.
Corrected drawings in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header so as not to obstruct any portion of the drawing figures.  37 C.F.R. § 1.84(c).  If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Election/Restriction
Applicant’s election without traverse of Group II, claims 6 to 13, in the reply filed on 03 August 2021 is acknowledged.  In the reply, Applicant cancelled non-elected claims and added claims 19 to 30, of which claims 19 to 23 and 27 are apparatus claims that depend from the elected independent apparatus claim 6.  Accordingly, claims 6 to 13, 19 to 23, and 27 are examined and claims 24 to 26 and 28 to 30 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to one or more non-elected invention(s).1
Applicant is reminded that upon the cancellation of claims to non-elected invention(s), the inventorship must be amended in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by:  (1) an application data sheet (ADS) in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name; and (2) the processing fee set forth in 37 C.F.R. § 1.17(i).
Claim Objections
Claim 1, as amended, is objected to because of the following informalities:  “wherein each of the first and second tissues are only exposed to their tissue-specific medium while remaining in direct contact with each other” should read “wherein each of the first and second tissues is only exposed to their tissue-specific medium while remaining in direct contact with each other”.  Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 22 and 23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claims 22 and 23 recite the limitation “serum in high concentration”.  It is unclear how “high” the serum concentration has to be in order to satisfy the claimed limitation.  In other words, the language of the claims is such that one of ordinary skill in the art could not interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Therefore, the claims do not appraise one of ordinary skill in the art of their scope and fail to serve the notice function required by 35 U.S.C. § 112(b) by providing clear warning to others as to what constitutes infringement of the patent.  M.P.E.P. § 2173.02.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 to 13, 19 to 23, and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Tuan et al..
Regarding claim 6, Tuan et al. teach a bioreactor comprising a first chamber comprising a first tissue comprising osteoblasts within a first scaffold, and a second tissue comprising chondrocytes within a second scaffold, wherein the first scaffold is above the second scaffold within the first chamber, and wherein the first tissue and the second tissue are in functional contact; a second chamber comprising synovial cells within a third scaffold; a third chamber comprising cells within a fourth scaffold; an influx conduit for supplying a first nutrient fluid to the first tissue in the first chamber, and an efflux conduit for removal of the first nutrient fluid from the first tissue in the first chamber; an influx conduit for supplying a second nutrient fluid to the second tissue in the first chamber and an efflux conduit for removal of the second nutrient fluid from the second tissue in the first chamber; wherein the first, second, and third chambers are interconnected; wherein the first and second nutrient fluids maintain separation from each other through the functional contact between the first tissue in the first scaffold and second tissue in the second scaffold; wherein each of the first and second tissues is only exposed to their tissue-specific medium while remaining in direct contact with each other; and a perturbation source that provides a preselected perturbation to at least one of the first, second, or third chambers of the bioreactor.  Tuan et al. at paragraphs [0010] to [0012] and Figure 1.  While Tuan et al. do not specifically teach that the third chamber comprising fat pad cells within the fourth scaffold, it would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Tuan et al. to incorporate fat pad cells within the fourth scaffold in order to grow knee tissue because fat pad cells are “beneficial in and/or promote cartilage and/or bone formation and/or repair.”  Altschuler at paragraph [0292].
Regarding claims 7, 19, and 20, the manner of operating a claimed apparatus does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Regarding claims 8, 11 and 12, the contents of an apparatus depend on its intended use, which in turn does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Regarding claims 9 and 27, duplication of parts, i.e. a fourth chamber and a second fluidic passageway, would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.
Regarding claims 10 and 13, Tuan et al. teach disease-modifying agents, including anti-osteoarthritic agents.  Tuan et al. at paragraphs [0043] and [0076].
Regarding claims 21 to 23, Tuan et al. teach that the first chamber of the bioreactor comprises an upper part and a lower part, each part containing an influx conduit and an efflux conduit.  Tuan et al. at Figure 1.  Once again, neither the contents of an apparatus nor its intended uses patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Gautam Prakash/
Primary Examiner, Art Unit 1799


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 	Regarding the numbering and positioning of the newly added claims, Applicant is advised to review the Manual of Patent Examining Procedure (M.P.E.P.), which states that “(a)ll dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable” and “product and process claims should be separately grouped.”  M.P.E.P. § 608.01(m).